Opinión concurrente del
Juez Asociado Señor Negrón García.
No es tautología recordar que en materia de hermenéutica jurídica el derecho es vivo y dinámico. Por ende, al interpre-tar toda disposición legal no debemos hacerlo con abstracción de su desarrollo, razón o motivos. Es con este exordio en mente que expresamos nuestro parecer separadamente.
V — i
Ciertamente, “se cumplen mejor los fines de la justicia” en este caso, devolviéndolo a instancia para que se exija la prestación de una fianza. Sin embargo, los senderos seguidos en la opinión del Tribunal pueden comunicar la impresión equivocada de que bajo la Regla 56.3 vigente y su antecesora en las de 1958, la imposición de la fianza es una determina-ción discrecional en todos los casos.
A nuestro juicio, invita a dicho error la conclusión a que se llega citándose a Boyrié v. Marino, 58 D.P.R. 285 (1941), a saber, que una sentencia es documento auténtico y, por ende, lo es también la envuelta en el caso de autos. Basado en *148dicho razonamiento, se aplica a una sentencia dictada en otro estado la excepción de documento auténtico contenida en la Regla 56.3. Al afirmarse a renglón seguido y sin cualificar que el “propósito de la fianza es garantizar que puedan re-cobrarse los daños cuando exista la posibilidad de que el embargo pueda resultar ilegal o indebido”, y que “Atendido ese fin, es preciso establecer un balance adecuado sobre las posi-bilidades de triunfo [de las partes]”, se está insuflando a la determinación de conceder o no el remedio provisional sin fianza —en casos en que se presentan documentos auténti-cos— el elemento de la discreción. Ello queda corroborado en la expresión del Tribunal en el sentido de que la fianza para embargos solicitados por demandantes no residentes debe ser mandatoria. Se implica, por lo tanto, que en casos de docu-mentos auténticos hay discreción para conceder o no la fianza, pero que no existe tal discreción si los demandantes no son residentes.
No negamos facultad judicial para el examen y rechazo fundado de los documentos presentados en apoyo del relevo de la fianza, mas no queda al arbitrio de los tribunales de instancia el exigirla cuando las obligaciones constaren clara y fehacientemente en documentos tales como pagarés autori-zados o sentencias. Afirmar lo contrario desatendería a la evolución y sustancia de la regla y al espíritu que la anima. Tiende, además, a obstaculizar que se viabilice un proceso justo, rápido y económico. Nos explicamos.
r*H I — I
Al examinar los antecedentes históricos de esta regla, ad-vertimos que, con posterioridad al año 1916, en nuestra juris-dicción el ordenamiento procesal siempre ha eximido de pres-tación de fianza a la parte que intenta obtener el asegura-miento de la efectividad de una sentencia en las siguientes circunstancias: (a) “si ... se solicitare después de pronun-ciada sentencia” y (b) si constare “claramente en documento *149auténtico que la obligación es exigible”. Este lenguaje co-rrespondiente a los Arts. 4 y 5 de la Ley para Asegurar la Efectividad de Sentencia, de 1ro de marzo de 1902, de inven-tiva local, no ofrecía duda alguna ni daba margen para in-ferir que ello exigiera uso de discernimiento judicial en las situaciones expresadas, 32 L.P.R.A. sees. 1071 y 1072; The Specialty Shop for Automobiles v. Benítez Flores, 29 D.P.R. 265 (1921). Este estado de derecho continuó inalterado y reafirmado subsiguientemente en innumerables casos y situa-ciones. (1)
Al aprobarse las Reglas de Procedimiento Civil de 1958 el texto original de la 56.3, en lo pertinente rezaba:
Se podrá conceder un remedio provisional sin la prestación de fianza, si apareciere de documentos públicos o privados, fir-mados ante una persona autorizada para administrar juramento, que la obligación es legalmente exigible, o que la parte promo-*150vente evidentemente ha de prevalecer, o si se gestionare el remedio después de la sentencia. (Énfasis nuestro.)
Esta redacción contemplaba las dos instancias en las cua-les, hasta entonces, se prescindía de la fianza —si la obliga-ción aparecía en documento auténtico o surgía de una senten-cia — , pero añadía una más, de naturaleza y género discre-cional, a saber, que el tribunal estimara “que la parte promo-vente evidentemente ha de prevalecer”. Ello explica el porqué al inicio de la oración se concibiera un lenguaje de tipo per-misible, “se podrá”, que tiende a dar la errónea impresión de que en todo supuesto la fijación de fianza es una decisión de índole discrecional. Aparte de ello, repetimos, la regla no ex-perimentó variantes:
No hay cambios en cuanto a la norma general en cuanto a la fianza. Se conserva la situación del requisito de fianza igual que existe en la actualidad, al efecto de que no se concederá remedio, naturalmente, sin previa fianza. Como excepciones a este requisi-to de prestación de fianza, se conservan las vigentes, es decir, (1) cuando se solicita aseguramiento después de dictada sen-tencia final, y (2) cuando consta en documento auténtico la exigibilidad de la obligación. Pero se añade un caso en que se concede el aseguramiento sin fianza en una situación que no es permisible, en la actualidad, bajo el derecho vigente. Es este caso: la regla dispone que se podrá conceder un remedio provisional sin la prestación de fianza si apareciere de documento público o privado firmado ante una persona autorizada para administrar juramentos que la parte promovente evidentemente ha de prevalecer. Ponsa Feliú, Comentarios sobre las Nuevas Reglas de Procedimiento Civil, Col. de Abogados de P.R., pág. 18 (1958). (Énfasis nuestro.)
Este texto permaneció inalterado en las Reglas de 1958 hasta que en virtud de nuestra Resolución de 24 de enero de 1961, por vía de enmienda, eliminamos la frase “o que la parte promovente evidentemente ha de prevalecer”. El Comité de Procedimiento Civil explicó así el fundamento de tal modi-ficación:
*151La supresión de la frase “o que la parte promovente evidente-mente ha de prevalecer” conlleva la finalidad de impedir que el juez tenga que prejuzgar los méritos del litigio ante el simple trámite del aseguramiento de sentencia. Conferencia, Judicial de Puerto Rico, Memoria de la Primera Sesión Plenaria, 1958, pág. 37.
En consecuencia, se eliminó de la Regla 56.3 el único su-puesto para el cual era menester el ejercicio de discreción judicial; no obstante, inadvertidamente se mantuvieron las palabras introductorias primitivas “se podrá”.
Con el advenimiento de las nuevas Reglas de Procedi-miento Civil (1979), aprobamos nuevamente tales palabras. Aunque no fuera la más feliz redacción, se justificaba, pues, que a las situaciones clásicas en que automáticamente que-daba liberada la parte actora de tener que prestar fianza, añadiéramos, como otra excepción, las reclamaciones del liti-gante pobre, si concurrían ciertas circunstancias que serían apreciadas discrecionalmente por el tribunal. Es en este con-texto que deben leerse los comentarios que al margen de la Regla actual, como parte de su historial, aparecen. La refe-rencia a ejercer “con celo y buen juicio su discreción judicial” al eximir de fianza, es en torno a esta nueva modalidad m forma pauperis.
Hemos de reconocer que en la jurisprudencia de princi-pios de siglo se inclinaban a ver el uso del verbo “podrá” (2) en contraste con “deberá”, como que denotaba indefectible-mente discreción y no mandato. Sucesión Chavier v. Sucesión Giráldez, 15 D.P.R. 154, 162 (1909); Cabassa v. Bravo, 21 D.P.R. 185, 186 (1914). Sin embargo, con el transcurso de los años, al alejarnos de la mística de las palabras y apreciar el derecho como un fenómeno cambiante, comenzamos a darle *152mayor peso a la sustancia que a la forma. Asi, “[ají inter-pretar estatutos en ocasiones hemos decidido que los términos como ‘deberá’ pueden leerse como ‘podrá’, haciendo así direc-tivo lo que aparentemente es mandatorio; pero siempre se ha hecho para conformar el lenguaje del estatuto con el propósito legislativo”. Srio. de Justicia v. Tribunal Superior, 95 D.P.R. 158, 161 (1967). Y viceversa, “[bjajo conocidas normas de hermenéutica, términos permisibles en un estatuto como ‘podrá’ a veces cabe interpretarlos mandatori amente, pero de ordinario ello es así cuando el fin o propósito principal del estatuto es que se haga aquello que permite”. Espasas Dairy, Inc. v. J.S.M., 94 D.P.R. 816 (1967), reconsiderado en 96 D.P.R. 816 (1969). Con visión de la trayectoria histórica y propósitos de la Regla 56.3, leída integralmente y en conjun-ción con la totalidad de su texto, opinamos, en síntesis, que no es exigible la prestación de una fianza para garantizar posibles daños para obtener remedios provisionales, cuando la obligación en que se funda la causa de acción del reclamante refleja que es legalmente exigible por surgir de: (a) docu-mentos públicos o privados autenticados, y (b) una sentencia dictada en Puerto Rico.
La idea central que palpita en dicha regla es que la dis-pensa de la fianza es con respecto a sentencias dictadas en Puerto Rico y no originadas en otras jurisdicciones.
r — l h-i hH
Aclarado lo anterior, optamos por seguir otro rumbo para evaluar la eficacia que tiene en Puerto Rico una sentencia de una corte del Estado de Florida dictada a favor de la deman-dante-recurrida, Blatt & Udell, sociedad no residente, a los fines de obtener un embargo preventivo.
El Art. 426 del Código de Enjuiciamiento Civil dispone:
El efecto de un auto judicial registrado, de un Estado de la Unión es el mismo en Puerto Rico que en el Estado en que se hubiere dictado, excepto que en Puerto Rico sólo puede exigirse *153su cumplimiento mediante una acción o un procedimiento especial. ... (Énfasis nuestro.)
En virtud de este precepto, resulta incuestionable que la referida sentencia posee determinados efectos evidenciarios, análogos a un dictamen del foro judicial puertorriqueño. En este sentido, como documento público judicial, por interacción de los Arts. 421, 422 y 423 del citado Código, 32 L.P.R.A. sees. 1793, 1794 y 1795, dicho fallo, en síntesis, goza de una presunción, aunque debatible, de corrección y cosa juzgada. No obstante, no es auto-ejecutable en nuestra jurisdicción, sino que precisa de una sentencia, previa radicación de una causa, como acción independiente, tramitada conforme el pro-cedimiento civil doméstico vigente.
El que tal sentencia no sea auto-ejecutable es la clave. En consecuencia, consideramos justo y jurídicamente correcta exigirle a Blatt & Udell, como paso anterior al embargo, una fianza bajo la Regla 56.3 de las de Procedimiento Civil.
Finalmente, la doctrina prevaleciente es al efecto de que un embargo ejecutado sin fianza es nulo. Únicamente a base de que la decisión de hoy tiene efectos prospectivos, podemos coincidir con el criterio del Tribunal.

 Polanco v. Goffinet et al., 26 D.P.R. 323, 328 (1918) —se afirma la ley que libera al solicitante de prestación de fianza; Bonilla v. Santiago, 30 D.P.R. 246, 247-248 (1922) —se exime de fianza ante pagaré notari zado; Fabelo, Tutora, etc. v. Quintana Reyes, 47 D.P.R. 71, 73-74 (1934) —reconoce sentencia de Puerto Rico como documento auténtico exento de fianza; Blanco Fresno & Cía., S. en C. v. Royal Ins. Co., 47 D.P.R. 277, 279-280 (1934) —reitera que “la intención de la legislatura quedó así claramente consignada al efecto de que después de sentencia podía obte-nerse un embargo sin fianza” y se indica que una sentencia es un docu-mento auténtico; Pérez v. The National Surety Co., 63 D.P.R. 501, 506 (1938) —resuelve que el documento auténtico contentivo de que la obliga-ción es exigible se refiere al “título o documento que tenga aparejada eje-cución” en la Ley de Enjuiciamiento Civil Española tales como “. . . escri-turas notariales, documentos privados reconocidos bajo juramento ante un juez competente o una deuda confesada ante él, letras de cambio bajo cir-cunstancias específicas, obligaciones vencidas pagaderas al portador. . . Boyrié v. Mariño, 58 D.P.R. 285, 288 (1941) —se indica que no se exige prestación de fianza si la obligación consta en documento auténtico o se solicita después de dictada la sentencia; Marty v. Ramírez, 73 D.P.R. 165, 170 (1952) —relevo de fianza si obligación está autenticada y es exigible; Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423, 426 (1974) —“. . . la Regla 56.3 exige fianza al demandante o evidencia documental demostrativa de la legitimidad de su reclamación ....”; y Fresh-O-Baking Co. v. Molinos de P.R., 103 D.P.R. 509, 519 (1975) —“. . . en caso de recla-maciones no evidenciadas por documentos públicos o privados debidamente autenticados o por sentencia judicial, exige la prestación de una fianza para garantizar posibles daños y perjuicios ...”.


 Proviene de poder, de raíz latina potere, cuya acepción tradicional usada en los textos legales significa “Tener expeditas la facultad o potencia de hacer una cosa”. Diccionario de la Lengua Española, 19na ed., 1970, pág. 1042.